13-4741-cv
Sharkey v. J.P. Morgan Chase & Co.

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
9th day of October, two thousand fourteen.

Present:    ROSEMARY S. POOLER,
            REENA RAGGI,
            PETER W. HALL,
                  Circuit Judges.
_____________________________________________________

JENNIFER SHARKEY,

                                  Plaintiff-Appellant,

                           v.                                              13-4741-cv

J.P. MORGAN CHASE & CO., JOE KENNEY, in his
individual and official capacities, ADAM GREEN, in his
individual and official capacities, LESLIE LASSITER,
in her individual and official capacities.

                        Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:          Lawrence M. Pearson (Douglas H. Wigdor, Michael J. Willemin,
                                  on the brief), Wigdor LLP, New York, NY.

Appearing for Appellee:           Michael D. Schissel, Arnold & Porter LLP, New York, NY.

       Appeal from the United States District Court for the Southern District of New York
(Sweet, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is VACATED and
REMANDED.

       Plaintiff-appellant Jennifer Sharkey appeals from the December 12, 2013 order of the
United States District Court for the Southern District of New York (Sweet, J.), granting
defendants-appellees’ motion for summary judgment. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

        In concluding that Sharkey failed to engage in protected activity pursuant to Section 806
of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, the district court required Sharkey to
show that her complaints “definitively and specifically” related to one of the six enumerated
categories of misconduct identified in Section 806. In the time since the district court issued its
opinion, we have discarded this standard as too strict. See Nielsen v. AECOM Tech. Corp., 762
F.3d 214, 221–22 (2d Cir. 2014) (rejecting the “definitively and specifically” requirement). In
Nielsen, we held that Section 806 “extends whistleblower protection to information provided by
an employee regarding any conduct which the employee reasonably believes constitutes a
violation of the enumerated federal provisions.” Id. at 221 (emphasis added and internal
quotation marks omitted). In light of this intervening shift in standard, we vacate the district
court’s grant of summary judgment and remand to the district court to assess in the first instance
whether Sharkey engaged in Section 806 protected activity under the standard set out in Nielsen.

        Should the district court conclude that Sharkey engaged in any identifiable protected
activity under the more lenient Nielsen standard, it should reassess, in the context of this finding,
whether the identified protected activity “was a contributing factor in the unfavorable action,”
Bechtel v. Admin. Review Bd., 710 F.3d 443, 451 (2d Cir. 2013), and if so, whether defendants
have proven “with clear and convincing evidence that [they] would have taken the same
unfavorable personnel action in the absence of [that] protected behavior,” id.

    Accordingly, the judgment of the district court hereby is VACATED and this case is
REMANDED for further proceedings consistent with this order.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  2